Citation Nr: 1129475	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for mood disorder (formerly depressive disorder) prior to June 20, 2008, and an initial rating in excess of 70 percent from June 20, 2008.   

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, thoracolumbar spine, prior to December 18, 2007, and an initial rating in excess of 40 percent from December 18, 2007.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 24 years of active duty service ending with his retirement in February 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for depressive disorder and degenerative disc disease, thoracolumbar spine.  A notice of disagreement was received in March 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  

By rating decision in June 2009, the RO recharacterized the Veteran's psychiatric disability as a mood disorder and increased the disability rating to 70 percent, effective June 20, 2008.  Further, in that same decision, the RO also increased the thoracolumbar spine disability rating to 40 percent, effective December 18, 2007.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Effective March 1, 2006, the Veteran's service-connected mood disorder is manifested by sleep impairment, near continuous depression, panic attacks, irritability, periodic suicidal ideation, and occupational and social impairment with deficiencies in most areas, but is not productive of total occupational and social impairment.

2.  From March 1, 2006 to December 18, 2007, the Veteran's service-connected degenerative disc disease, thoracolumbar spine, was manifested by subjective complaints of pain with limitation of forward flexion to 55 degrees and muscle spasms, but without forward flexion limited to 30 degrees or less; ankylosis; or incapacitating episodes of at least four weeks over the past 12 months.  

3.  From December 18, 2007, the Veteran's service-connected degenerative disc disease, thoracolumbar spine, is manifested by pain, degenerative changes and limitation of motion, but not incapacitating episodes of intervertebral disc syndrome totaling at least six weeks in duration during any year, ankylosis, or any associated neurological abnormality.    


CONCLUSIONS OF LAW

1.  Effective March 1, 2006, the criteria for entitlement to an initial disability evaluation of 70 percent, but no higher, for the Veteran's service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code (DC) 9411 (2010).

2.  From March 1, 2006 to December 18, 2007, the criteria for entitlement to an initial disability evaluation of 20 percent, but no higher, for degenerative disc disease, thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5235-5243 (2010). 

3.  From December 18, 2007, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease, thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in May 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that the May 2006 VCAA letter informed the Veteran of the information and evidence necessary to warrant entitlement to the underlying claim of service connection.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  The May 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2006, which was prior to the August 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

Although the RO sent notices to the Veteran in May 2008 and August 2008 in compliance with Vazquez-Flores, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores because the present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  Regardless, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Reviewing the March 2006, May 2008 and August 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post service treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA fee-based examinations in June 2006, November 2007 and May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Mood Disorder

The Veteran is seeking an initial higher rating for his service-connected psychiatric disability, currently diagnosed as mood disorder.  The Veteran's service-connected mood disorder has been rated by the RO under the provisions of Diagnostic Codes 9434 for major depressive disorder and 9435 for mood disorder.  Under the general rating formula for mental disorder, as set forth at 38 C.F.R.  § 4.130, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Shortly after his retirement from service, the Veteran was afforded a VA fee-based psychiatric examination in June 2006.  The claims file was reviewed.  The Veteran reported feeling down most of the time.  He indicated the he felt hopeless and found himself crying for no apparent reason.  He had trouble sleeping, became agitated easily, and had no patience.  He also reported being fidgety, anxious and depressed.  He indicated that he had no friends or social relationships.  He also stated that he experienced shortness of breath sometimes.  He further reported that his symptoms were constant and he was unable to work.  He had a hard time focusing and could not do anything.  He had never been hospitalized for his psychiatric problems.  He was not working and he avoided people and crowds.  He also stated that his relationship with his wife and daughter was not good.  

On mental status examination, orientation, communication, appearance and hygiene were normal.  The Veteran's behavior was appropriate.  His mood and affect were abnormal in that he exhibited depression and anxiety.  He also showed impaired impulse control.  There were no panic attacks and his speech was normal.  Delusions, hallucinations, abstract thinking and ritualistic obsession were absent.  Thought processes were normal.  His judgment was intact.  Memory was moderately abnormal in that he had difficulty with retention of highly learned materials.  He also forgot to complete tasks.  The Veteran denied suicidal/homicidal ideations.  The diagnosis was depressive disorder, not otherwise specified.  The GAF score assigned was 64.  The examiner determined that the Veteran was mentally capable of managing his benefits.  He had occasional difficulty performing activities of daily living.   He had problems establishing and maintaining work relationships.  His social relationships were also diminished in that he preferred to be along and avoided crowds and social events.  He had no difficulty understanding simple commands, but had some difficulty with complex commands.  He was not considered a danger to himself or others.  

A December 2006 private patient questionnaire showed that the Veteran reported the following: feeling depressed; having little interest in doing things; trouble sleeping; poor appetite; and difficulty concentrating.  He appeared to again indicate that he was fidgety.  He also stated that he experienced suicidal thoughts.  A contemporary December 2006 private record from David Schwartz, M.D. indicated that the Veteran had severe major depressive disorder and suicidal ideation.  

In his notice of disagreement, the Veteran claimed that his depressive disorder was more severe than his current disability rating reflected and that Dr. Schwartz agreed with him.  He indicated that his depressive disorder was causing problems with his relationships, including his marriage.  

The Veteran was afforded another VA fee-based examination in November 2007.  The Veteran reported having depressed mood, insomnia, decreased energy, crying spells and a feeling of helplessness and hopelessness.  He experienced intermittent suicidal thoughts and gained significant weight shortly after his retirement.  He also left home for a couple of weeks because he was concerned for his wife's welfare due to his behavior.  He reported contemplating driving off a cliff at that time.  He also reported irritability and episodes of increased energy at times.  He further reported taking medications, which helped.  Again, he had never been psychiatrically hospitalized.  He indicated that at present time, he had chosen not to work because he wanted to spend time with his family.  However, he was less outgoing than he would like to be.  He and his wife experienced marital discord due to his problems with irritability and short temper.  However, the past couple of weeks had been extremely good.  

On mental status examination, the Veteran was alert and oriented to person, place, time and situation.  He was casually dressed and neatly groomed.  He displayed fair eye contact although he was tearful at times.  He appeared anxious and fidgety, but relaxed as the interview went on.  Speech was somewhat increased in volume, but normal in rate.  His speech was clear and spontaneous.  The Veteran's mood was dysphoric.  Affect was full in range and slightly increased in intensity, but appropriate.  The Veteran also reported noticing some problems with concentration and memory since being on medication.  Based on limited testing and interview, the examiner found that the Veteran appeared to have mild difficulty with memory and concentration.  Thought was coherent, logical and goal directed.  There were no loose associations or flight of ideas.  The Veteran's reality testing was intact.  There was no evidence of false perceptions or delusions.  Suspiciousness, obsessional rituals and panic attacks were absent.  The Veteran reported being a perfectionist, but denied obsessional rituals.  Judgment and abstracting ability were intact.  The Veteran was without suicidal and homicidal ideation.  However, he reported suicidal thinking in past, but denied any in the past six to eight months.  The diagnosis was mood disorder, not otherwise specified.  The GAF score assigned was 63.  The diagnosis was changed because the Veteran had experienced some upswings that might be consistent with hypomania.  The examiner concluded that the Veteran was generally able to perform his activities of daily living, but had difficulty with social relationships.  His symptoms included depressed mood, anxiety, chronic sleep impairment at times disturbance of motivation.  He had improved over the past few weeks.  He also posed no threat or persistent danger or injury to others.  

In his March 2008 substantive appeal, the Veteran claimed that he was unemployed and he experienced intense mood swings.  He further stated that his relationship with is wife and family were near over.  He indicated that he had extreme panic attacks and considered suicide on more than one occasion.  His thoughts were not always there and he forgot or sometimes stuttered when he spoke.  He reported getting extremely violent and that he did not function well at all in any stressful situation.  He indicated that his marriage would not last in his current state.  He stated that his medication did not help.  He indicated that he was having a good day at his most recent examination.  

Subsequently, a June 20, 2008 private evaluation showed that mood problems were getting worse.  The Veteran experienced racing thoughts, irritable highs and lows and an inability to focus.  There was no suicidal/homicidal ideation present.  On mental status examination, the Veteran's affect was appropriate, but his mood was angry.  He was well groomed and thought process was intact.  He was agitated, but there were no hallucinations or delusions.  His thought process, memory and judgment were intact.  He was orientated.  The diagnosis was bipolar disorder, type I, mixed, severe without psychosis.  A GAF score of 58 was given.  

An undated statement from Dr. Schwartz submitted in July 2008 indicated that the Veteran had been his patient for many years and had the following symptoms: severe mood swings impacting his daily functions; constant irritability, including physical outbursts; aggressive behavior; easily distracted with trouble concentrating; sleep problems; anxiousness; manic states; racing thoughts; easily agitated; obsession with death; suicidal ideation; episodes of depression that lasts for weeks; feelings of worthlessness; and problems with dealing with stress.  Importantly, the doctor indicated that he had trouble with authority and his neighbors and well as trouble keeping friends.  

Based on the June 20, 2008 private evaluation, the RO increased the disability rating for Veteran's mood disorder to 70 percent, effective the date of the evaluation.  

The Veteran was afforded another VA fee-based examination in May 2009.  It appears that the claims file was reviewed.  The Veteran reported getting very angry often and having a short temper.  He also had a loss of appetite and interrupted sleep.  He stated that he was quick to be aggressive and hit one person the year before he retired.  The Veteran described symptoms of a depressed mood and made one suicidal threat the year he retired.  His symptoms affected his total daily functioning that resulted in him thinking about dying on a daily basis and being afraid of it.  The Veteran also described his medications.  He had not been hospitalized for any psychiatric reasons.  Again, it was noted that the Veteran had not been employed since leaving service.  With respect to family, he had a good relationship with his stepsisters, but no relationship with his stepbrother.   His relationship with his wife was good overall and his relationship with his daughter was excellent.  Currently, he was not active and had no friends.  There have been some major social function changes since he developed his mental condition in that he has no friends outside of his family.  The examiner observed that the Veteran was a reliable historian.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was also appropriate.  He maintained good eye contact during the examination.  Affect and mood indicated a depressed mood.  The Veteran reported feeling depressed three-fourths of the time and manic a fourth of the time.  Communication, speech and concentration were within normal limits.  Panic attacks were present and occurred more than once a week.  There were signs of suspiciousness.  There was no report of a history of delusions and no delusions were observed.  Hallucination history was present intermittently according to his own account including a voice a couple of times a week telling him what to do.  No hallucinations were observed at the examination.  The examiner determined that it was doubtful that the Veteran experienced actual psychotic hallucinations.  Obsessional rituals were present, but were not severe enough to interfere with routine activities.  Thought processes were appropriate.  Judgment was not impaired and abstract thinking was normal.  Memory was mildly impaired, such as forgetting names, directions and recent events.  Suicidal ideation was not currently present, but he had had suicidal thoughts but not in the last two months.  Homicidal ideation was absent.  
 
The diagnosis was mood disorder and the GAF score assigned was 55.  It was noted that the Veteran smoked marijuana regularly to self-medicate for both depression and back pain.  The examiner also noted that the Veteran's depression seemed to be related to his difficulty adjusting after retirement.  Another likely contributing factor was also his significant physical pain from his back problems.  The examiner could not make a determination as to whether he was capable of managing his benefits because his wife managed his benefits and the Veteran was not sure whether he could do it.  The examiner determined that the Veteran did not have difficulty performing daily activities of living.  It was determined that the Veteran was unable to establish and maintain effective work/school and social relationships.  The Veteran reported that his anger and distrust interfered with his ability to establish relationships.  The best description was that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person was functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement was supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss.  He has no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to self or others.  

Although it is unclear whether the claims file was reviewed by all of the VA examiners, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, and, thus, the Board finds the examinations to be sufficient for rating purposes.  

The Board now turns to whether a higher initial rating is warranted for the Veteran's service-connected mood disorder.  As previously noted, the RO granted an increased disability rating from 50 percent to 70 percent, effective June 20, 2008.  Accordingly, the Board must determine whether a rating in excess of 50 percent is warranted from the day after his retirement, March 1, 2006 to June 20, 2008, and whether a rating in excess of 70 percent is warranted from June 20, 2008.   

Initially, the Board finds that based on the medical evidence of record, the Veteran's disability picture has more nearly approximated the criteria for a 70 percent rating from March 1, 2006.  Although there was improvement at times, it appears that the Veteran's psychiatric symptoms themselves have been consistent throughout the entire appeal period.  Significantly, although the Veteran denied it at times, the medical evidence does show a history of suicidal ideation as well as near continuous depression throughout the appeal period.  Importantly, a December 2006 record from Dr. Schwartz characterized the Veteran's major depressive disorder as severe.  

Further, the evidence also documented poor concentration and memory as well as anger issues and impaired impulse control.  Moreover, there has also been documentation of serious problems being able to maintain relationships given the lack of social relationships outside his immediate family.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships that has existed throughout the entire appeal period.  

Moreover, the Veteran has indicated that he experienced severe occupational impairment throughout this period.  The record clearly showed that the Veteran had not been employed since his retirement from service, which he attributed to his psychiatric problems.  Accordingly, although the evidence is unclear at times, the Board believes that this is a case were the positive evidence and the negative evidence is in a state of equipoise.  In sum, when resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted, effective March 1, 2006, the date after his retirement.  See 38 U.S.C.A. § 5107(b); Fenderson.  

Nevertheless, the preponderance of the evidence is against a finding of total occupational and social impairment to warrant a disability rating of 100 percent.  The Veteran's symptoms during this time period do not more nearly approximate the types of symptoms set forth as examples in the regulatory criteria for a 100 percent schedular rating.  For instance, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide, there is no medical evidence of persistent danger to hurting self or others.  In fact, all the VA examinations determined that he was not a danger to himself or others.  The medical evidence of record also showed that the Veteran was consistently well-groomed.  In sum, the Veteran was able to maintain minimal personal hygiene, which was specifically determined at the most recent VA examination.  He was consistently alert and oriented to place and person, and his speech was primarily considered normal.  The medical evidence does not show any finding of gross impairment of thought processes or communication.  Further, although there was some report of memory problems, there was no medical finding that the Veteran's memory loss was to such an extent that the Veteran did not remember names of close relatives, his own occupation or his own name.  

The medical evidence also showed that the Veteran was able to perform his activities of daily living.  The most recent VA examination specifically stated that he could perform his activities of daily living.  Further, although the most recent VA examiner determined that the Veteran was unable to establish and maintain effective work and social relationships, there was no finding of total occupational and social impairment.  Further, the GAF scored assigned over the course of the appeal only reflect mild to moderate symptoms.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his psychiatric disability and have taken them into consideration when assigning the current 70 percent evaluation.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, an initial rating of 70 percent, but no higher, is warranted for the service-connected mood disorder.  


Degenerative Disc Disease, Thoracolumbar Spine

The present appeal involves the Veteran's claim that the severity of his service-connected degenerative disc disease of the thoracolumbar spine warrants a higher disability rating.  The general rating formula for the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran was afforded a VA fee-based examination shortly after his retirement in June 2006.  The Veteran reported constant low back pain.  The pain did not radiate, but was aching and sharp.  The pain was rated as a 10 out of 10.  It was brought on by physical activities and improved with rest.  The pain was also associated with stiffness.  The Veteran denied any paresthesias or loss of bladder and bowel control.  He had difficulty with heavy lifting.  The Veteran denied any period of incapacitation.  The Veteran's gait was normal into the examination room.  

Physical examination revealed limited and painful motion in all directions.  There was evidence of mild paraspinal muscle spasm at L4-5.  There was no evidence of tenderness or weakness.  Straight-leg raising was negative.  Lasegue sign was negative.  There was no evidence of radiation of pain or intervertebral disc syndrome.  Range of motion as measured with goniometer was 55 degrees flexion with pain; 20 degrees extension with pain; 30 degrees left and right lateral flexion with pain; and 30 degrees left and right rotation with pain.  Regarding DeLuca, the examiner indicated that range of motion was limited by pain, but not fatigue, weakness, lack of endurance or incoordination after repetitive use.  Without resorting to mere speculation, there were no additional limitations of the joint in degrees.  On neurological examination, strength was normal and sensation was intact.  A contemporaneous x-ray showed spondylosis, L2-S1; degenerative disc disease and facet joint arthritis at L4-L5 and L5-S1.  The diagnosis was degenerative disease, lumbar spine.  

Private treatment records from Dr, Schwartz from 2006 to 2007 showed continuing complaints of low back pain, but do not provide any further information for rating purposes.  

In his March 2007 notice of disagreement, the Veteran claimed that his disability was a bit more severe than currently rated and that Dr. Schwartz agreed.  He reported that his back was sore on a daily basis and he was not able to get through the day without medication.  

The Veteran was afforded another VA fee-based examination in November 2007.  The Veteran reported stiffness and pain.  The pain was constant and traveled down his thighs.  The pain was aching, sharp and cramping.  It was considered a 10 out of 10.  The pain could be elicited from physical activity, but it also came by itself.  It was relieved by rest and medication.  He may need to lie down at times.  He indicating that he had incapacitating episodes as often as three times per year, which lasted for three days.  However, over the past year, he had zero incidents of incapacitation.  He stated that Dr. Schwartz recommended bed rest three times over the last 15 years.  The Veteran self treated with bed rest for four hours every few days.  The Veteran also reported being diagnosed with lumbar radiculopathy.  

On physical examination, gait was within normal limits.  Examination of the spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination.  There was tenderness to palpation in the midline and paraspinal lumbar areas bilaterally.  There was negative straight leg raising test.  The examiner also observed that there was no ankylosis.  Range of motion was 90 degrees flexion with pain, 25 degrees extension with pain, 30 degrees right and left lateral flexion with pain and 30 degrees right and left rotation with pain.  Function was additionally limited after repetitive use by pain, but it was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  However, the examiner found that it was additionally limited by zero degrees.  Inspection of the spine revealed normal head position with symmetry in appearance and normal curvatures of the spine.  On neurological examination, motor function and sensory function of the lower extremities were within normal limits.  Reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  The examiner found that there was no diagnosis for radiculopathy because there was no pathology to render a diagnosis.  There was no change in the diagnosis for the low back.  She noted subjective low back pain and stiffness and objective mild decrease in extension with pain on repetitive motion.  In an addendum, the examiner clarified that there was no additional limitation of function after repetitive motion.    

Importantly, a December 18, 2007 physical therapy initial evaluation showed that the Veteran reported recently seeking treatment from his primary care physician due to a worsening in symptoms.  The Veteran reported pain as a 6-7 out of 10, but could increase to a 10 with transfers into and out of his car and forward bending activities.  Range of motion testing was 20 degrees flexion, 5 degrees extension, and five degrees left and right side bend.  Strength of the lower extremities was 5/5 except for iliopsoas which was 4/5.  Although the Veteran reported intermittent tingling in the right lower extremity, sensation was intact to light touch and reflexes were 2+.  There was pain with forward flexion.  

Based on this treatment record, in the June 2009 rating decision, the RO awarded a 40 percent disability rating, effective the date of this record.  

In his March 2008 substantive appeal, the Veteran asserted that the two day period when he saw the VA doctors were great days that did not reflect his normal routine just to function.  He indicated that he did not have more than 15 percent movement in his back.  He further stated that the pain going to his right leg was terrible.  He also provided that he had to wear a back brace every day.  He also refuted the examination report's finding that there had been no incapacitating episodes in the last 12 months.  He provided that he specifically told the examiner that at least three times per month, he was confined to a bed or minor activity for a least three days.  He also provided that he did not have normal spine appearance because he did not stand up straight ever because of stiffness.  He further stated that he did experience spasms.  He stated that he could not handle car rides and some days he had to crawl to the bathroom.  In concluding, he indicated that the examination was not an accurate reflection of his disability.  

The Veteran was afforded another VA fee-based examination in May 2009.  The Veteran reported constant pain radiating sometimes to both legs.  Pain was an 8 out of 10.  It was a burning pain that was aggravated by standing, walking and bending.  It was relieved by rest and medications.  He had physical therapy twice a day, but was not impressed.  He provided that getting dressed, driving and going up and down stairs caused too much pain.  On physical examination, gait was normal; he walked slowly, but without assistive device.  There was no radiation of pain on movement.  Muscle spasm and mild tenderness were present.  Straight leg raise was negative bilaterally.  There was no fixed position of the lumbar spine.  Range of motion was 30 degrees flexion, zero degrees extension, 10 degrees right and left lateral bending and 10 degrees right and left rotation.  After repetitive use, there was no pain, fatigue, lack of endurance of incoordination.  Inspection of the spine revealed normal position of the head and symmetry.  Spinal curve was within normal limits and there was no intervertebral disc syndrome.  Sensation and motor strength were normal throughout.  Lumbosacral sensation was all normal and motor weakness was all normal and negative.  Reflexes were 2+ throughout.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  Subjective factor was chronic back pain and objective factor was decreased range of motion with tenderness and spasm.  In terms of activities of daily living, it affected the Veteran mildly to moderately.  

Although it is unclear whether the claims file was reviewed by all of the examiners, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, and, thus, the Board finds the examinations to be sufficient for rating purposes.  

Prior to December 18, 2007

The Board now turns to whether a rating in excess of 10 percent prior to December 18, 2007 is warranted.  Based on the medical evidence of record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the disability picture during this period more nearly approximates a 20 percent rating.  The June 2006 VA examination found that the Veteran's flexion was 55 degrees, which meets one of the criteria for a 20 percent rating under the general rating formula.  Moreover, the examination also documented muscles spasm, which is another criteria for a 20 percent disability rating.  Further, in his substantive appeal, the Veteran indicated that he experienced muscle spasms and more restrictive range of motion than documented at the November 2007 VA examination.  Thus, the Board concludes that a 20 percent rating is warranted from the day after the Veteran's retirement, March 1, 2006 to December 18, 2007.  

However, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent during this period.  There was no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion documented was at the June 2006 VA examination, which again found forward flexion to be 55 degrees with pain.  Again, the November 2007 VA examination found that flexion was to 90 degrees.  Although the Veteran has indicated that his range of motion was more restrictive than documented at the November 2007 VA examination, there were no objective findings to allow for a 40 percent rating prior to the December 18, 2007 treatment record.  Further, there has been no indication that there was ankylosis of the lumbar spine.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  Again, the November 2007 VA examination indicated that there was no additional loss after repetition.  

Further, there has been no objective medical evidence showing that the Veteran has been prescribed bed rest by a physician due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome under Diagnostic Code 5243.  The VA examinations determined that the Veteran did not have intervertebral disc syndrome.   However, even applying this code by analogy, the November 2007 VA examination report specifically stated that there had been no incapacitating episodes over the past 12 months.  The Board recognizes that the Veteran disagreed with this report and indicated that he experienced at least three incapacitating episodes per month that lasted for three days.  However, there is no indication that the Veteran was actually prescribed bed rest during these times by a physician.  Importantly, at the VA examination, the Veteran indicated that Dr. Schwartz had recommended bed rest only three times over the last 15 years.  Significantly, when reviewing treatment records from Dr. Schwartz, there is nothing in these records showing that bed rest was actually prescribed for the Veteran's low back disability.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, although the Veteran has complained of radiating pain, there is no evidence that the Veteran has any neurological abnormalities associated with his low back disability to warrant a separate rating.  The June 2006 and November 2007 VA examinations found that strength and sensation were intact.  Reflexes were always 2+.  No diagnosis of radiculopathy has been given.  Moreover, there is no evidence of bowel or bladder dysfunction associated with the Veteran's low back disability.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative disc disease of the thoracolumbar spine prior to December 18, 2007.  However, a preponderance of the evidence is against a rating in excess of 20 percent during this period.  As the preponderance of the evidence weighs against awarding a rating in excess of 20 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
 
From December 18, 2007

The Board now turns to whether a rating in excess of 40 percent is warranted from December 18, 2007.  Based on the medical evidence of record, the Board concludes that a rating in excess of 40 percent is not warranted from December 18, 2007.   Under the general rating formula, 40 percent rating is the maximum rating based on limitation of motion.  Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under the general rating formula for limitation of the lumbar spine, no higher rating based on the presence of functional loss due to pain, weakness, etc... can be assigned.  Further, there has been no medical evidence of unfavorable ankylosis of the thoracolumbar spine as to warrant assignment of a 50 percent rating under the general rating formula.  

Moreover, the medical evidence of record does not support a maximum rating of 60 percent under Diagnostic Code 5243 for intervertebral disc syndrome.  Again, the VA examinations have indicated that the Veteran does not have intervertebral disc syndrome.  Nevertheless, when applying this code by analogy, although the Veteran has claimed monthly incapacitating episodes, the claims file is silent with respect to any objective findings of incapacitating episodes having a total duration of six weeks.  The file certainly does not document any prescription for bed rest.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability.  Although the Veteran has asserted that he has pain radiating into his lower extremities, the most recent VA examination again found that neurological testing was normal.  Thus, the Board finds that a separate rating is not warranted for neurological symptoms, and the Veteran's currently manifested symptoms associated with his low back disability are adequately contemplated in the current 40 percent rating. 

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, based on the analysis above, the preponderance of the evidence is against entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability from December 18, 2007.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 4.3.
  
Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

  
ORDER

From March 1, 2006, a 70 percent rating, but no higher, is warranted for the Veteran's service-connected mood disorder.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

From March 1, 2006 to December 18, 2007, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative disc disease, thoracolumbar spine.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

From December 18, 2007, a rating in excess of 40 percent is not warranted for the Veteran's service-connected degenerative disc disease, thoracolumbar spine.  To that extent, the appeal is denied,


REMAND

With respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In the instant case, the Veteran has indicated that he is unemployable due to his service-connected disabilities.  Moreover, the Veteran does currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake any development deemed necessary with respect to the claim for TDIU, to include:

      a) Sending proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).
      
      b) Scheduling any necessary VA examinations to determine whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful occupation.    

2.  Thereafter, the RO should adjudicate the TDIU claim.  The Veteran and his representative should then be provided with a supplemental statement of the case addressing the TDIU issue and including notice of the applicable law and regulations pertaining to entitlement to TDIU.  The Veteran and his representative should be afforded the appropriate opportunity to respond to the supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


